DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 12/28/2021 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2022 and 12/2/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	-Claim 1, lines 15-18 recite “the pair of blowout plates being disposed in the opening of the support block, the bar, the pair of bar guides, the pair of blowout plates, and the support block being pivotable from a central position in the adapter assembly to an off-center position in the adapter assembly”, however, this would be better recited as “the pair of blowout plates being disposed in the opening of the support block, wherein the bar, the pair of bar guides, the pair of blowout plates, and the support block are pivotable from a central position in the adapter assembly to an off-center position in the adapter assembly”. Note the 112 rejections below.
	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 15-18 recite “the pair of blowout plates being disposed in the opening of the support block, the bar, the pair of bar guides, the pair of blowout plates, and the support block being pivotable from a central position in the adapter assembly to an off-center position in the adapter assembly”. These limitations render the claim indefinite as it is unclear as to what structure “the bar, the pair of bar guides, the pair of blowout plates, and the support block” are “pivotable” relative to (note that one could readily view the entire instrument as pivotable relative to the clinician/user, without further reference claimed, which is not consistent with the specification). Further, it is unclear as to what these structures are “off-center” relative to. 
	Similarly, Claim 17, lines 7-10 recite “the blowout plates are disposed in the opening of the support block, and wherein the bar, the bar guides, the blowout plates, and the support block are pivotable from a central position in the adapter assembly to an off-center position in the adapter assembly”. This limitation renders the claim indefinite for essentially the same reasoning as claim 1 outlined above. Specifically it is unclear as to what “the bar, the bar guides, the blowout plates, and the support block” are pivotable relative to and it is unclear as to what the “off-center position” is relative to.
	Claims 2-11 and 18-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from either Claim 1 or Claim 17 and do not clarify the indefinite limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-11, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US Patent 5,865,361), in view of Hensel (US PGPUB 2016/0367256).
Regarding Claims 1 and 17, Milliman discloses a surgical stapling instrument (10; Figure 1), comprising: 
a reload (tool assembly 17; Figure 21) including a staple cartridge assembly (18) and an anvil assembly (20) moveable with respect to one another (Col 6, lines 30-32); 
an adapter assembly (200, 202; Figure 20) having an elongate shaft (200) and an articulating distal end (at 202), a mounting member (202) being disposed at the distal end and being pivotably attached to the elongate shaft (200; Col 11, lines 16-23), the mounting member (202) having a connection feature (240; Figure 21) for attaching the reload (17) to the adapter assembly (200, 202; Col 12, lines 3-5); and 
a drive mechanism (212, 254; Figure 27) in the adapter assembly (200, 202), the drive mechanism including a bar (212) extending through the mounting member (202) and having a beam (beam 266 and head 268) at a distal end of the bar (212), the bar (212) being flexible (shown in Figures 57, 60, 61), the bar (212) being further supported by a pair of blowout plates (254; Figure 27; Col 12, lines 25-28), one of the blowout plates (254) being alongside the first side of the bar (212), and the other of the blowout plates (254) being alongside the second side of the bar (212; shown in Figures 28-30), the bar (212) being further supported by a support block (block formed by mounting portions 236, 238) having an opening (for supporting plates 254 and drive assembly 212 as shown in Figures 27-30), the bar (212) and the pair of blowout plates (254) being disposed in the opening of the support block (as shown in Figures 27-30), wherein the bar (212), the pair of bar guides, the pair of blowout plates (254), and the support block (236, 238) being pivotable from a central position (i.e. Figure 60) in the adapter assembly (200, 202) to an off-center position (i.e. Figures 57, 61) in the adapter assembly (200, 202; see Col 11, lines 16-23; note Col 12, lines 25-28 and Figure 27 clearly shows the connection of plates 254 to both the proximal housing/shaft portion 200 and the mounting portion 202 via the dashed lines). 
However, Milliman fails to explicitly disclose the flexible bar (212) being supported by a pair of bar guides, one of the bar guides alongside a first side of the bar, and the other of the bar guides being alongside a second side of the bar and wherein the pair of blowout plates (254) are distal to the pair of bar guides.
Attention can be brought to the teachings of Hensel which discloses another surgical stapling instrument (1; Figure 1) comprising an elongate shaft assembly (3200; Figures 44-46) including a shaft portion (spine portion 3210) and a reload portion/end effector (300) wherein the shaft portion (3210) comprises a drive mechanism extending therethrough wherein the drive mechanism comprises a flexible drive bar (3280), blowout plates (3900, 3901, 3910, 3911) disposed on opposite sides (3281,3283) of the bar (3280; Para. 0288-0289) and wherein the drive bar (3280) is supported by a pair of bar guides (lateral walls 3945, 3946 of link 3940; Figure 46; Para. 0291) of a support assembly (3920 including 3940, 3920), one (3945) of the bar guides (3945, 3946) alongside a first side of the bar (3280), and the other (3946) of the bar guides being alongside a second side of the bar (3200) and wherein the blowout plates (3900, 3901, 3910, 3911) are distal to the pair of bar guides (as shown).
Note: alternatively, the inner compression bands 3910 and 3911 could be reasonably viewed as the claimed “blowout plates” and the outer compression bands 3900, 3901 could be reasonably viewed as the claimed “bar guides” as the inner compression bands extend further distally than the outer compression bands (as shown in Figures 44-46 the distal ends 3912, 3917 are more distal than ends 3902, 3907).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a further support assembly comprising the bar guides as taught by Hensel into the instrument of Milliman between the mounting member and shaft of the adapter assembly. By incorporating such a support assembly including the bar guides, the drive mechanism will be provided with further lateral support when being articulated as taught by Hensel (see Paras. 0290).

Regarding Claims 2 and 18, Milliman, as modified, discloses the support block (formed by 236, 238) is curved (see the curved proximal wall surfaces formed in 236 and 238 shown in Figure 27 and Figures 57, 60, 61).  

Regarding Claims 3 and 19, Milliman, as modified, discloses several features of the claimed invention but fails to disclose the mounting member (236,238) has a curved slot, the support block is disposed in the curved slot, and the support block is movable in the curved slot.  
However, attention can be again be brought to the teachings of Hensel. Again Hensel teaches another surgical stapling instrument (1; Figure 1) comprising an elongate shaft assembly (3200; Figures 44-46) including a shaft portion (spine portion 3210) and a reload portion/end effector (300) wherein the shaft portion (3210) comprises a drive mechanism extending therethrough wherein the drive mechanism comprises a flexible drive bar (3280), further teaches, in the alternative interpretation, blowout plates (3910, 3911) disposed on opposite sides (3281,3283) of the bar (3280; Para. 0288-0289, 0291) and bar guides (3900, 3901), wherein the blowout plates (3910, 3911) are distal to the pair of bar guides (3900, 3901) and a support block (3940) disposed in a curved slot (formed by 3930 and 3932; shown in Figure 46 the slot 3930 is curved to accommodate movement of 3940) of a mount support structure (3922), and the support block (3940) is movable with in the curved slot (3930, 3932).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a further support assembly comprising the bar guides, support block and curved slot and support block arrangement in the manner as taught by Hensel into the instrument of Milliman. By incorporating such a support arrangement, further lateral support of the drive mechanism when being articulated is achieved as taught by Hensel (see Paras. 0290).

Regarding Claims 6 and 22, Milliman, as modified, discloses the bar (212) has a plurality of layers stacked together (see Figure 31; Col 12, lines 40-44).  

Regarding Claim 7, Milliman, as modified, discloses the beam (266, 268)  has an upper flange (284; Figure 32, 34) and a lower flange (285).  

Regarding Claim 10, Milliman, as modified, discloses the connection feature (bore 240) defines a keyway (See Col 12, lines 3-5 which discloses the threaded bore which can be viewed as a threaded keyway).  

Regarding Claim 11, Milliman, as modified, discloses the reload (17) defines a tab (i.e. bolts 242 form tabs and further carrier 216 clearly shows tab portions to be connected; further note 211, 230, 217 etc. (Figure 21) all form “tab” structures).  

Claims 4-5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US Patent 5,865,361), in view of Hensel (US PGPUB 2016/0367256), as applied to Claims 1 and 17, and in further view of Worthington (US PGPUB 2017/0224334).
Regarding Claims 4-5 and 20-21, Milliman, as modified, discloses several features of the claimed invention including an articulation link (258; Figures 27-30) extending inside the elongate shaft (200), however, Milliman, as modified, does not disclose a curved second link pivotably connected to the articulation link and to the mounting member.  
Attention can be brought to the teachings of Worthington which includes another surgical stapling instrument (10; Figure 1) comprising an articulation link arrangement (19800; Figures 136-137) which include proximal articulation links (19860, 19820) and curved distal links (19850, 19870) pivotably connected to the proximal articulation links (19860,19820) and to a mounting portion (channel 19302) of an end effector (19300; Para. 0465).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a further distal/second articulation link configured as a curved link as taught by Worthington in pivotal connection with the articulation link of Milliman. By use of such curved links taught by Worthington, the range of articulation can be increased as taught by Worthington (see end of Para. 0465).


Claims 8-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman (US Patent 5,865,361), in view of Hensel (US PGPUB 2016/0367256), as applied to Claims 7, 17 and 22, and in further view of Zemlock (US PGPUB 2008/0255413).

Regarding Claims 8, 9, and 23-25, Milliman, as modified, discloses several features of the claimed invention but fail to explicitly disclose the bar (212) is attached to a threaded drive member and the threaded drive member is disposed inside an inner tube having an interior thread.  Further, Milliman, as modified, is silent on the instrument comprising a battery.
Attention can be brought to the teachings of Zemlock which disclose another surgical stapling instrument (100; Figure 1) which is battery (see battery 400; Figure 4) operated by a drive motor (210; Figure 4) and a shift motor (220; Para. 0031), wherein the drive motor (210) drives a drive mechanism comprising a threaded drive member (firing rod 306 comprising threads 304; Figure 9) and the threaded drive member (306) is disposed inside an inner tube (302) having an interior thread (Para. 0047).
The use of threaded transmissions to convert rotational drive power to linear translation is well known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the instrument of Milliman to be embodied as a battery operated and motor driven instrument as taught by Zemlock comprising such threaded drive member and inner tube as taught by Zemlock. By modifying Milliman in this manner, less user actuation force would be required to fire the instrument and further the threaded transmission allows for the rotational motor drive to be effectively converted into linear firing translation. 
Note: it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wales (US Patent 6,964,363) discloses a surgical stapling instrument (10; Figure 1), comprising a reload (end effector 12), an adapter assembly (implement portion 22) and a mounting member (290; Figures 11-12) being disposed at the distal end and having a connection feature (292) for attaching the reload (12 via 16) to the adapter assembly (22; Col 10, lines 37-39) and a drive mechanism (14) in the adapter assembly (22), the drive mechanism including a bar (14; see Figure 11), a pair of bar guides (lateral sides of slot 286 of member 288) and a pair of blowout plates (414; Figure 12).
	Williams (US Patent 8,864,010) discloses an instrument with a mounting member for a reload and a drive bar guide extending through an articulation joint.
	Shelton IV (US Patent 9,943,309), Shelton IV (US PGPUB 2019/0000471) and Wales (US Patent 7,213,736) disclose different articulation assemblies comprising different arrangements for providing lateral support to a drive mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731
12/14/2022